Name: 84/40/EEC: Commission Decision of 13 January 1984 approving the programme for the development of a system of agricultural advisory services in Greece pursuant to Council Regulation (EEC) No 2966/83 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  economic policy;  agricultural structures and production
 Date Published: 1984-01-28

 Avis juridique important|31984D004084/40/EEC: Commission Decision of 13 January 1984 approving the programme for the development of a system of agricultural advisory services in Greece pursuant to Council Regulation (EEC) No 2966/83 (Only the Greek text is authentic) Official Journal L 023 , 28/01/1984 P. 0041 - 0041*****COMMISSION DECISION of 13 January 1984 approving the programme for the development of a system of agricultural advisory services in Greece pursuant to Council Regulation (EEC) No 2966/83 (Only the Greek text is authentic) (84/40/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2966/83 of 19 October 1983 on the development of agricultural advisory services in Greece (1), and in particular Article 3 (4) thereof, Whereas the Greek Government forwarded the programme for the development of a system of agricultural advisory services on 7 November 1983 and supplied further details on 21 November and 6 and 15 December 1983; Whereas the said programme contains enough of the matters referred to in Article 3 (2) of Regulation (EEC) No 2966/83 which are necessary for the immediate start of the measures during 1984, allowing the attainment of the objectives of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the development of a system of agricultural advisory services forwarded by the Greek Government pursuant to Regulation (EEC) No 2966/83 on 7 November 1983, concerning which further details were supplied on 21 November and on 6 and 15 December 1983, is hereby approved. 2. The approval of the programme applies to those measures whose implementation is foreseen for 1984. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 13 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 293, 25. 10. 1983, p. 1.